Citation Nr: 0606750	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for orchialgia of the 
right testicle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953, including  honorable combat service during the Korean 
conflict.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which denied the benefit sought on appeal.  The Board 
first considered this appeal in June 2004 and remanded the 
claim for compliance with the Veterans Claims Assistance Act 
of 2000.  The matter is now properly returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences constant pain in his right 
testicle that requires continuous intensive management.


CONCLUSION OF LAW

Criteria for a 30 percent rating for orchialgia of the right 
testicle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.115, Diagnostic Code 7525 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not give proper notice prior to 
the appealed AOJ decision.  The Court, however, specifically 
stated in Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board even though he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that the pain in his right testicle is 
constant and a rating higher than 10 percent should be 
assigned because he must manage the pain with medication on a 
daily basis.  His treatment records show that he underwent 
excision of the right ilioinguinal nerve and of the right 
genitofemoral nerve in October 2002, but has continued to 
experience severe right testicle pain.  A treating physician 
recommended a right orchiectomy as the only reasonable 
treatment option in December 2002.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right orchialgia has been evaluated using 
criteria found at 38 C.F.R. § 115b, Diagnostic Code 7525, 
for epididymo-orchitis as there is no diagnostic code that 
sets forth criteria for assigning disability evaluations for 
the exact disability experienced by the veteran.  The Board 
notes that when an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20.  

Diagnostic Code 7525 requires symptoms to be evaluated as a 
urinary tract infection under 38 C.F.R. § 4.115a as follows:  
a 30 percent evaluation is assigned when there is evidence of 
recurrent symptomatic infection requiring drainage/ frequent 
hospitalizations (greater than two times per year) and/or 
requiring continuous intensive management; and, a 10 percent 
evaluation is assigned when there is evidence of long-term 
drug therapy, one to two hospitalizations per year, and/or 
requiring intermittent intensive management.

Private treatment records dated from 2000 through 2004 show 
that the veteran has only required hospitalization for the 
October 2000 surgery described above.  Unfortunately, the 
surgical intervention only alleviated right thigh pain and 
the veteran continued to have the same level of right 
testicle pain following the surgery.  He is treated with pain 
medication on a daily basis and additional surgery is 
recommended with no guarantee that it will alleviate the 
testicle pain.

A VA treating nurse practitioner opined in November 2000 that 
the veteran had a chronic pain syndrome.  Upon VA examination 
in December 2001, the veteran was found to have some 
hypesthesia in the right lateral scrotum.  He had equal size 
testicles.  Upon VA examination in February 2003, the veteran 
again showed extreme tenderness in the right testicle with no 
apparent enlargement.  The diagnosis rendered was severe 
right orchialgia and the examiner opined that the impairment 
did not render the veteran unemployable.

The veteran underwent an ultrasound of his scrotum in June 
2005.  The testes appeared symmetric with no mass.  There was 
no hydrocele or varicocele identified.  A small epididymal 
cyst on the left was noted as questionable and was found to 
be of doubtful significant.  The exam was determined to be 
essentially unremarkable.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the veteran has experienced severe pain of a somewhat 
unexplained etiology for decades.  He has required continuous 
use of medication to control his pain and has not benefited 
much from surgical intervention.  Thus, the Board finds that 
when resolving all reasonable doubt in favor of the veteran, 
the veteran meets the criteria for assignment of a 30 percent 
rating as he has experienced constant symptoms requiring 
continuous intensive management.  A rating higher than 30 
percent may not be assigned based on urinary tract infections 
without evidence of poor renal functioning, which this 
veteran does not experience.

A rating higher then 30 percent may be assigned upon a 
showing of renal dysfunction, voiding dysfunction or urinary 
frequency under 38 C.F.R. § 4.115a.  The record shows that 
the veteran has periodic complaints of urinary slowing and 
nocturia, but these complaints have not been medically linked 
to the pain in his right testicle.  In fact, a VA examiner 
opined in December 2001 that the complaints were not related 
to the pain in the right side.  Consequently, after a review 
of all pertinent rating criteria, the Board finds that a 
rating higher than 30 percent cannot be assigned on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his testicle pain and he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The Board has 
been similarly unsuccessful in locating exceptional factors.

The veteran has not required frequent periods of 
hospitalization for his testicle and his treatment records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by constant testicle pain has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 30 percent evaluation 
assigned in this decision more than adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher rating is denied.


ORDER

A 30 percent rating for orchialgia of the right testicle is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


